UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
DAVID L. CALDWELL,                  )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                  Civil Action No. 12-0406 (BAH)
                                    )
NATIONAL GALLERY OF ART,            )
                                    )
                  Defendant.        )
___________________________________ )


                                   MEMORANDUM OPINION


       On March 14, 2012, the defendant removed this action from the Superior Court of the

District of Columbia, and on March 21, 2012, filed a motion to dismiss the complaint. In its

March 23, 2012 Order, the Court advised the plaintiff, among other things, of his obligation to

file an opposition or other response to the motion. Further, that Order expressly warned the

plaintiff that, if he failed to file his opposition by April 27, 2012, the Court would treat the

motion as conceded. To date, the plaintiff neither has filed an opposition nor requested

additional time to do so. The Court will treat the defendant’s motion as conceded and will

dismiss this action.


           An Order accompanies this Memorandum Opinion.


DATE: May 7, 2012                                   /s/  Beryl A. Howell
                                                  BERYL A. HOWELL
                                                  United States District Judge